IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

LIBERTY MUTUAL FIRE                       NOT FINAL UNTIL TIME EXPIRES TO
INSURANCE COMPANY,                        FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED.
      Appellant,
                                          CASE NO. 1D15-1069
v.

CENTEX HOMES and CENTEX
REAL ESTATE CORP., BUILDERS
FIRST SOURCE-FLORIDA, LLC,

     Appellees.
_______________________________/

Opinion filed January 12, 2016.

An appeal from the Circuit Court for Duval County.
Lawrence P. Haddock, Judge.

Anthony J. Russo, Fay E. Ryan, Ezequiel Lugo, and Matthew J. Lavisky of Butler
Pappas Weihmuller Katz Craig LLP, Tampa, for Appellant.

Mark A Boyle and Amanda K. Anderson of Boyle, Gentile & Leonard, P.A., Ft.
Myers, for Appellees Centex Homes and Centex Real Estate Corp.

No appearance for Builders First Source-Florida, LLC.




PER CURIAM.

      Upon consideration of appellee’s motion to dismiss, appellant’s response,

and appellee’s reply, the Court has determined that the order on appeal is not final
as related claims remain pending below. Accordingly, the motion to dismiss is

granted and the appeal is dismissed.          The dismissal is without prejudice to

appellant’s right to seek appellate review upon entry of a final order.

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.




                                          2